IIowe, J.
This is an hypothecary action to subject land of defendant Mrs. Riser to the pajment of a judgment alleged to have been obtained by the plaintiffs against George W. Genkins in the Third District Court of New Orleans. At the time the judgment was recorded in such a way as to act as a mortgage Genkins was owner of the-land. The principal defense is that the judgment against Genkins was. an absolute nullity for want of citation, and that defendants may urge, this nullity as against the hypothecary claims of plaintiffs.
We are of opinion that the citation addressed to and served on the-partner of Gonkins, in a partnership not alleged or shown to be commercial, could not authorize a judgment against Genkins; that tliejudgment was an absolute nullity; and the accessory obligation herein sought to be enforced also absolutely null. 21 An. 27.
Tbe cases cited by plaintiffs, announcing the doctrine that seizing-creditors can not attack for fraud a judgment rendered long before-. their claims originated, do not seem to be in point in opposition to-this view.
Judgment affirmed.
Rehearing refused.